






Exhibit 10.2


May 4, 2014


Mr. Charles R. Gordon
104 Audubon Road
Sewickley, PA 15143


Re:    Appointment As Acting Chief Executive Officer


Dear Chuck:


As you are aware, due to the departure of its current Chief Executive Officer,
Aegion Corporation (“Aegion”) is in need of the services of an experienced
executive to fill this role on a temporary and interim basis until a search can
be conducted and a successor identified and hired, and has approached you about
serving in that role as an independent consultant. This letter sets out and
confirms our understandings and agreements concerning your engagement as an
independent contractor and consultant to fill this role. The understandings and
agreements concerning this engagement are as follows:


1.    Independent Consultant Engagement. Aegion contracts with you as an
independent contractor and consultant to provide the services hereinafter
described, and you agree to that engagement, upon and subject to the terms of
this letter agreement (“Agreement”).


2.    Services. (a) You are engaged as an independent consultant on a temporary
and interim basis to function as Acting Chief Executive of Aegion, and to
provide such management, consulting and executive services (“Services”), as
Aegion may direct through its Board. In that capacity, you will be responsible
for providing management and direction as to the day to day operations of Aegion
and its subsidiaries and affiliated businesses under and pursuant to a
relationship of trust and confidence, subject in all cases to the direction and
control of the Board of Directors of Aegion. You will provide recommendations as
a consultant regarding the strategic direction and structure of the
organization. Your reporting obligations will be established from time to time
by the Board of Directors.


(b)    You will at all times conscientiously perform and carry out the Services
to the best of your ability and experience, using your best efforts, in
accordance with applicable state and federal laws and regulations and good
ethical business and marketing requirements and standards. You will comply with
all laws that relate to anti-corruption, bribery, legal ethics, lobbying,
kickbacks, or similar matters that are applicable to your duties or services in
connection with this Agreement, and you will be expected to enforce, comply with
and abide by any policies and codes of conduct of Aegion. You also will sign and
agree to the terms of Confidentiality, Work Product and Non-Competition
Agreement of the type required to be signed by officers of Aegion, adapted for
your independent contractor status.


(c)    You will perform and provide the Services as and to the extent required
at such times and in such a manner as you consider appropriate using such
supplies and equipment of your own (and at your cost) that you consider
necessary; provided that, for security and confidentiality reasons, Aegion will
provide you during your engagement with the use of an Aegion-owned computer to
use in connection with the performance of the Services and with incidental
clerical assistance as needed.






--------------------------------------------------------------------------------




(d)    You will have control over your work, how to carry out the function, the
amount of time you devote to the role, and the manner in which it is performed;
provided, however, that you shall dedicate such reasonable time as you and the
Board consider necessary to carry out your responsibilities and provide the
Services. Because you are an independent consultant, it is understood that you
may (and have a right to) serve as a consultant or employee for another
business. You may engage in such activities provided such engagement does not
violate any agreement you sign with Aegion or create a conflict of interest or
an appearance of a conflict of interest with your Services and role under this
Agreement, and provided you give priority to this assignment as Acting Chief
Executive Officer.


3.    Term. Your engagement under this Agreement is a temporary one, for no
definite duration or term. Aegion has a right to terminate this engagement at
any time on written notice to you. You have a right to terminate this engagement
at any time on 60 days’ written notice to Aegion. Upon termination of this
engagement, you will return all property and written and electronically-stored
files, documents and information of Aegion and its subsidiaries and affiliates
in your possession, and only will be entitled to receive any contractual
compensation accrued but unpaid for services rendered through and ending the
date of termination, and any authorized and reimbursable expenses previously
incurred.


Although you will remain a Board member during the term of this engagement, you
will not attend or participate in any meeting concerning, or vote on, any matter
concerning your engagement or performance, and you waive any right to do so and
any right to receive notice of any such meeting or vote.
 
4.    Contractual Compensation and Reimbursement of Expenses, No Benefits. (a)
During the time you are engaged and serving as Acting Chief Executive, for the
Services rendered in accordance with this Agreement:


(1)    You will be compensated for your services in accordance with this
Agreement at a monthly rate of Fifty Thousand Dollars ($50,000) (pro-rated for
any partial month), payable on the last business day of each month.
    
(2)    You will be eligible to earn a bonus for calendar year 2014 based on
actual corporate financial performance against the metrics set forth in Aegion’s
2014 Annual Incentive Plan (the “2014 AIP”) on the same terms as are applicable
to participants in the 2014 AIP, but with a target bonus of $600,000 and a
maximum bonus opportunity of up to $1.2 million (each as based on scale in the
2014 AIP and each pro-rated for the portion of the year you serve as Acting
Chief Executive).


(3)    Aegion will pay to you, within 30 days of submission of proof of payment,
an amount equal to the verified cost you incurred to pay for COBRA continuation
coverage during the term of this Agreement for coverage for you and your family
under the group health insurance plan in which you currently participate.


(4)    You will be reimbursed for the documented cost of travel (one time per
week) between your current residence in Pennsylvania and Chesterfield, Missouri
(business class if available).


(5)    You will receive a housing allowance, the amount to be established by the
Compensation Committee of the Board after consultation with you, based on the
cost of an executive apartment in the St. Louis metropolitan area.


(6)    You will be reimbursed for the documented cost of renting, in St. Louis,
Missouri, a non-luxury vehicle commensurate with your status.
 




--------------------------------------------------------------------------------




(7)    You will be entitled to reimbursement for documented reasonable, ordinary
and necessary travel-related and other expenses incurred in connection with the
business of Aegion, provided you submit the same type of documentation and
information as is required by Aegion under its corporate travel and business
expense reimbursement policies.


(b)    All reimbursements also will be subject to substantiation in accordance
with Aegion’s reimbursement policies.


(c)    The only compensation you will receive for your services as a consultant
is the right to receive payments described in paragraph 4(a) above. Taxes shall
not be withheld from payments made to you. You will be responsible for paying
all taxes associated with the payments made to you under this Agreement.


(d)    You are not entitled (and specifically waive any right) to any benefits,
benefit plans, rights or policies applicable or offered or available to any
employees of Aegion or any of its subsidiaries or affiliates, including but not
limited to worker’s compensation, unemployment insurance, incentive, bonus,
health insurance, life insurance, profit sharing or pension, vacation,
disability benefits, paid days off or sick leave. Nothing contained in this
Agreement shall be construed to entitle you to participate in any benefit
program or plan of any nature whatsoever that Aegion or any such entity provides
for its employees, even if a Court, Agency or Tribunal re-classifies you as an
employee.


5.    Independent Contractor Relationship. The arrangement contemplated by this
Agreement is one of an independent contractor and consultant on a temporary
basis, and does not create, nor is it intended to create, any employment
relationship between Aegion and you. In fact, it is the essence of this
Agreement that you are a self-employed independent contractor and consultant,
and that the relationship between you and Aegion is that of an independent
contractor. Any contrary final determination by any Board, Tribunal, Agency, or
Court of competent jurisdiction shall require the amendment of this Agreement
(and the parties hereto agree that this Agreement shall automatically be
amended) in any way necessary to establish and create an independent contractor
relationship.


6.    Payment of Taxes. You acknowledge that all payments made hereunder shall
have been earned by reason of services provided by you and, accordingly, you
agree to report such payments as ordinary income on your federal and state
income tax returns. Aegion and you further acknowledge and agree that Aegion
shall not be required to withhold, nor shall Aegion withhold, any federal or
state income, social security, unemployment or other taxes or similar payments
from the amounts payable to you hereunder. You shall be fully and solely
responsible for all taxes (including, but not limited to, federal, state and
local income taxes, FICA, FUTA, workers’ compensation and unemployment insurance
taxes) related to the performance of your services pursuant to this Agreement,
and shall timely make all appropriate governmental filings and timely pay all
taxes, fees and charges, consistent with your status as an independent
contractor. You shall defend, indemnify and hold harmless Aegion and its
affiliates and their respective officers, directors, shareholders, employees and
agents from all actions, claims, damages, demands, losses, liabilities, causes
of action, costs and expenses, including attorneys’ fees, of any kind arising
out of or related to your failure to make timely filings or timely payments of
any amounts due to such governmental agencies or units.




--------------------------------------------------------------------------------




7.    Confidential Information. You will receive Confidential Information
(defined below) by reason of your performance of this Agreement under a
relationship of trust and confidence. In addition to any other contractual
obligations, you will maintain the secrecy and confidentiality of all
Confidential Information, and never use any Confidential Information (other than
for the benefit of Aegion in the course of providing services) or reveal or
disclose to any of the same to others. The term “Confidential Information” shall
mean any and all information concerning the business and operations of Aegion
and/or any subsidiary or affiliate of Aegion that is not publicly known,
including but not limited to information concerning trade secrets, business and
marketing strategies, costs, expenses, revenues (broken down in segments not
publicly disclosed), pricing strategies, margins, positioning strategies,
customers, business plans, and litigation. Notwithstanding the foregoing,
Confidential Information shall not include information which was or becomes
publicly known without disclosure by you, or which was or is acquired by you
from a third party who is not in breach of any confidentiality agreement with
Aegion.


8.    Governing Law. This Agreement is accepted in St. Louis, Missouri and shall
be governed by and construed in accordance with the internal laws of the State
of Missouri, without regard to its conflict of laws principles. The parties
hereto hereby agree that all claims, actions, suits and proceedings between the
parties hereto relating to this Agreement shall be filed, tried and litigated
only in the Circuit Court of Saint Louis County, Missouri or the United States
District Court for the Eastern District of Missouri, which shall be the
exclusive forums for such suits, and you waive any defense regarding personal
jurisdiction, venue, or that these are not convenient forums.


9.    Entire Agreement, Miscellaneous Provisions. This Agreement and the
Confidentiality, Work Product, and Non-Competition Agreement described above
contain the agreement between the parties concerning your services and retention
as an independent contractor, and supersede all prior oral or written
communications and agreements between the parties concerning such subject
matter. Neither this Agreement nor any of its terms may be changed, added to or
waived except in a writing signed by you and the Chairman of the Board of
Directors of Aegion. Subject headings are for convenience of reference and may
not be utilized to interpret this Agreement. You shall have no right to assign
this Agreement or delegate any responsibilities thereunder without the prior
written consent of Aegion.


We are pleased and appreciative that you are agreeable to accepting this
assignment on the terms outlined above. Please indicate your acceptance and
agreement to the above terms by signing this letter below where indicated and
returning it to me within the next seven days. Acceptance will occur on receipt
in St. Louis, Missouri.


AEGION CORPORATION




By: /s/ Alfred L. Woods                            
Name: Alfred L. Woods
Title: Chairman of the Board of Directors
                        
Accepted and Agreed to as
of the Date of This Letter






/s/ Charles R. Gordon        
Charles R. Gordon




